The respondent is a member of the Bar of this state. He appeared before us on Thursday, July 13, 1978, in response to our order directing him to show cause why he should not be disciplined for his failure to respond to several complaints filed with this Court’s Disciplinary Board.
The respondent asserted that, while he had not filed timely responses to these complaints, he had that morning filed his tardy responses to two of the complaints and would file his response to a third complaint forthwith. His assertions were confirmed by the Board’s counsel, and we have been informed that respondent has now fully complied with counsel’s requests in these matters. Despite respondent’s compliance, however, we cannot ingore the fact that our Rule 42-2 makes this disregard of the counsel’s repeated requests grounds for discipline.
Accordingly, it is ordered, adjudged and decreed that John J. Kelly be, and he hereby is, reprimanded for indulging in the practices described herein.